




Exhibit 10.56



 
[mmclolgo-color.jpg]
H. Edward Hanway
Chairman of the Compensation Committee
of the Board of Directors

Marsh & McLennan Companies, Inc.1166 Avenue of the Americas
New York, New York 10036
www.mmc.com
         



January 16, 2013


Brian Duperreault
[ADDRESS]








Dear Brian,


I am pleased to inform you that the Compensation Committee met today and
determined that your termination of employment qualifies as a “qualifying
retirement” under your September 17, 2009 employment letter. This determination
will result in the third tranche of 400,000 performance-contingent stock options
that were granted to you in January 2008 vesting and becoming exercisable (i.e.,
performance conditions lapsing) and such stock options remaining outstanding for
five years following your termination of employment, provided that you execute
and deliver to Marsh & McLennan Companies, Inc. (the “Company”) the enclosed
General Release and it becomes irrevocable. The enclosed General Release is
substantially the form attached as Exhibit A to your January 29, 2008 employment
agreement, with updates to refer to your September 17, 2009 employment letter
and corresponding sections therein.


The Committee also considered your request for post-retirement transitional
support. You will be provided with administrative support, an office at the
Company's office in Bermuda and access to your existing email and phone numbers
through December 31, 2013. You may also continue to use your Bloomberg
subscription until it expires in February 2014 and retain the iPhone,
Blackberry, and two iPads issued to you by the Company.




Sincerely,








/s/ H. Edward Hanway
H. Edward Hanway
Chairman of the Compensation Committee
of the Board of Directors of Marsh & McLennan Companies, Inc.






